NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



DUSHUN DEVON ROBINSON,                )
                                      )
             Appellant,               )
                                      )
v.                                    )   Case No. 2D17-3016
                                      )
STATE OF FLORIDA,                     )
                                      )
             Appellee.                )
                                      )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts
Judge.

Dushun Devon Robinson, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John Klawikofsky,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.